Exhibit 4.1 ORDINARY SHARES NOMINAL VALUE NIS .04 ORDINARY SHARES NOMINAL VALUE NIS .04 TOP IMAGE SYSTEMS, LTD. INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL ORDINARY SHARES CUSIP M87 SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES THAT is the owner of FULLY PAID AND NONASSESSABLE ORDINARY SHARES, NOMINAL VALUE NIS .04, OF TOP IMAGE SYSTEMS, LTD. (herein called the “Company”) transferable on the books of the Company by the holder hereof in person or by duly authorized attorney, upon surrender of this certificate properly endorsed. This certificate is not valid until countersigned and registered by the Transfer Agent and Registrar. IN WITNESS WHEREOF, the Company has caused the facsimile signatures of its duly authorized officers to be printed hereon. Dated: Controller President TOP IMAGE SYSTEMS, LTD. The Company will furnish to any shareholder upon request and without charge a full statementof the designations, preferences, limitations and relative rights of the shares of each class and series authorized to be issued. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM as tenants in common UNIF GIFT MIN ACT Custodian TEN ENT as tenants by the entireties (Cust) (Minor) JT TEN as joint tenants with right ofsurvivorship and not as tenants in common Under Uniform Gifts Minors Act (State) Additional abbreviations may also be used though not in the above list For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBEROF ASSIGNEE Please print or typewrite name and address including postal zip code of assignee Ordinary Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer said stock on the books of the within-named Company with full power of substitution in the premises Dated, Signature(s) Guaranteed. THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITU- TION(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED MEDALLION SIGNATURE GUARANTEE PROGRAM) PURSUANT TO S.E.C. RULE 17Ad-15.
